

116 HR 3361 PCS: Reliable Investment in Vital Energy Reauthorization Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 611116th CONGRESS2d SessionH. R. 3361IN THE SENATE OF THE UNITED STATESDecember 10, 2020Received; read twice and placed on the calendarAN ACTTo amend the Energy Policy Act of 2005 to reauthorize hydroelectric production incentives and hydroelectric efficiency improvement incentives, and for other purposes.1.Short titleThis Act may be cited as the Reliable Investment in Vital Energy Reauthorization Act or the RIVER Act.2.Hydroelectric production incentives and efficiency improvements(a)Hydroelectric production incentivesSection 242 of the Energy Policy Act of 2005 (42 U.S.C. 15881) is amended—(1)in subsection (c), by striking 10 and inserting 22;(2)in subsection (e)(2), by striking section 29(d)(2)(B) and inserting section 45K(d)(2)(B);(3)in subsection (f), by striking 20 and inserting 32; and(4)in subsection (g), by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.(b)Hydroelectric efficiency improvementSection 243(c) of the Energy Policy Act of 2005 (42 U.S.C. 15882(c)) is amended by striking each of the fiscal years 2006 through 2015 and inserting each of fiscal years 2019 through 2036.Passed the House of Representatives December 9, 2020.Cheryl L. Johnson,ClerkDecember 10, 2020Received; read twice and placed on the calendar